DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-15, the cancellation of claims 16-20, and the addition of new claims 21-24 filed November 30, 2021.
Double Patenting
Claims 21-24 objected to under 37 CFR 1.75 as being substantial duplicates of claims 1-4, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The entire scope of claim 1 falls within the scope of claim 21, i.e. the term “move” falls within the scope of the term “lifts,” and therefore, claims 1 and 21 cover the same thing or have the same scope.  Claims 22-24 are substantial duplicates of claims 2-4, respectively, i.e. claim 22 is a substantial duplicate of claim 2.  It is suggested that claims 21-24 be canceled.
Claim Objections
Claims 3, 6, 8, 10, 14, 15, and 21-24 are objected to because of the following informalities:  
In regards to claim 3, lines 1 and 2, the phrase “wherein when the actuation lever moves” should be changed to “wherein when the actuation lever is actuated to move the secondary pawl,” and in line 3, the phrase “disengages from” should be changed to “moves.”
In regards to claim 6, line 3, the word “lifted” should be changed to “moved.”
In regards to claim 8, line 2, the word “when” should be removed, and in line 3, the phrase “the secondary pawl lift” should be changed to “the secondary pawl to move.”
In regards to claim 10, line 2, the word “lifts” should be changed to “moves” so as to be consistent with the language of claim 1.
In regards to claim 14, line 3, the phrase “to be disengaged” should be changed to “to move and be disengaged” so as to correspond with the language of claim 1.
In regards to claim 15, line 4, the word “lift” should be changed to “move,” and in line 6, the phrase “and to lift” should be changed to “to move.”
In regards to claims 21-24, these claims should be canceled since they are substantial duplicates of claims 1-4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8-11, 15, and 23 are rejected
In regards to claim 3, lines 1 and 2, the relationship between the actuation lever “moving,” as recited in claim 3, and the actuation lever being “actuated” to move the secondary pawl, as recited in claim 1, is unclear from the claim language. It is  understood from the specification that the movement of the actuation lever is equivalent to its actuation, however, the claims must use consistent language.  The claim will be examined with the language set forth in the claim objection above.
In regards to claim 3, lines 3 and 4, it is unclear how the secondary pawl “disengages from” the primary pawl since it is understood from the specification and drawings that the secondary pawl and the primary pawl are always engaged such that movement of the secondary pawl causes movement of the primary pawl.  The claim will be examined with the language set forth in the claim objection above.
In regards to claim 6, line 3, the relationship between the primary pawl being “lifted,” as recited in claim 6, and the primary pawl being “moved,” as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the lifting of the primary pawl is equivalent to the moving of the primary pawl, and will be examined as such.  The claims must use consistent terminology.  See claim objection above.
In regards to claim 8, lines 3 and 4
In regards to claim 15, lines 4 and 6, the relationship between the “lifting” of the primary pawl, as recited in claim 15, and the “moving” of the primary pawl, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the lifting of the primary pawl is equivalent to the moving of the primary pawl, and will be examined as such.  The claims must use consistent terminology.  See claim objection above.
In regards to claim 23, lines 1 and 2, the relationship between the actuation lever “moving,” as recited in claim 23, and the actuation lever being “actuated” to move the secondary pawl, as recited in claim 21, is unclear from the claim language. It is  understood from the specification that the movement of the actuation lever is equivalent to its actuation, however, the claims must use consistent language.  The claim will be examined with the language set forth in the claim objection above.
 Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 12, and 13 are allowed.
Claims 3, 6, 8-11, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable if amended in accordance with the claim objection above. 
Claims 21-24 should be canceled as being substantial duplicates of claims 1-4.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 1 and 21.
In regards to claims 1 and 21, In regards to claim 1, Cumbo (US Pub. No. 2017/0350173 A1) fails to disclose that the secondary pawl 42 moves or lifts the primary pawl 38. The secondary pawl 42 and the primary pawl 38 of Cumbo are separately moved or lifted by the release mechanism 180 as shown in Figure 7C. The examiner can find no motivation to modify the device of Cumbo without employing improper .
Response to Arguments
19.	Applicant's arguments filed November 30, 2021 concerning the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Specifically, in regards to claim 3, the issue at hand is that claim 1 does not provide antecedent basis for the actuation lever to move, only for the actuation lever to be “actuated” to move the secondary pawl.  Also, there is no disengagement between the secondary pawl and the primary pawl, and therefore, the rejections of claim 3 in Paragraphs 7 and 8 of the previous Office Action are maintained.  Furthermore, in light of applicant’s amendments to the claims, new rejections under 35 U.S.C. 112(b) are set forth above because applicant amended claims 6, 8, and 15 to recite that the primary pawl is “lifted,” however, applicant did not make corresponding changes to the language of claim 1 in order to provide antecedent basis for the term “lifted.”
20.	In light of applicant’s amendments to the claims, most of the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn except those maintained above.  Applicant’s amendments to the claims prompted new claim objections that are set forth above.
21.	As set forth above, claims 21-24 have been objected to as substantial duplicates of claim 1-4, and it is suggested that claims 21-24 be canceled.
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 14, 2022